McMurray, Presiding Judge.
This is a tort action arising from an automobile collision. Plaintiff Wright sued defendant Millines, a Fulton County resident and the driver of the car in which he was a passenger, as well as the driver of the other car, defendant McMichael, a Douglas County resident. Following an earlier appeal in the case, the trial court entered judgment on the jury verdict in favor of plaintiff. Defendant Millines then moved for j.n.o.v. and defendant McMichael moved for a new trial. The trial court granted the motion for j.n.o.v. of defendant Millines and denied defendant McMichael’s motion for new trial. Defendant McMichael then moved for the transfer of the action from Fulton County to Douglas County on the ground that venue was no longer proper. The trial court set aside the verdict against defendant McMichael and transferred the case to the Superior Court of Douglas County.
Plaintiff then filed these two direct appeals. In Case No. A94A1255 appeal is taken from the grant of defendant Millines’ motion for j.n.o.v. Case No. A94A1256 is an appeal from the order trans*454ferring the case to Douglas County. Held:
Decided March 15, 1994.
Goldstein & Redic, Dennis M. Redic, Patrick R. Matarrese, for appellant.
Eason, Kennedy & Associates, Richard B. Eason, Jr., Greer, Klosik & Daugherty, Richard G. Greer, for appellees.
Both appeals are premature as there is no final judgment and the case remains pending in the trial court, albeit the Superior Court of Douglas County to which the case was transferred rather than the Superior Court of Fulton County where plaintiff filed his notices of appeal. There has been no determination that there is no just reason for delay and express direction of final judgment pursuant to OCGA § 9-11-54 (b). Therefore, the orders which plaintiff would appeal are interlocutory and not appealable without compliance with the interlocutory appeal procedure of OCGA § 5-6-34 (b). Griffith v. Ga. Bd. of Dentistry, 175 Ga. App. 533 (333 SE2d 647).

Appeals dismissed.


Pope, C. J., and Smith, J., concur.